--------------------------------------------------------------------------------

Exhibit 10.1

LETTER OF INTENT

September 10, 2010

Mr. Dirk Haddow, CEO
The Language Key Ltd.
10/F, China Merchants Commercial Building
15-16 Connaught Road West
Sheung Wan, Hong Kong


Dear Mr. Haddow:

This letter confirms our amended non-binding mutual intentions with respect to
the potential transaction described herein between MOUNT KNOWLEDGE HOLDINGS,
INC., a fully reporting public Nevada corporation (the “Purchaser and/or
Company”) and LANGUAGE KEY TRAINING LTD, a British Virgin Islands Corporation
(the “Seller”), and its Shareholders (the “Shareholders”), hereinafter Seller
and the Shareholders shall be collectively referred to as (the “Sellers”). This
document, in and of itself, does not represent an enforceable legal contract.
This amended Letter of Intent, when executed by both parties, shall supersede
any and all of the terms and conditions set forth in the previously executed
amended Letter of Intent on or about June 28, 2010.

1.     Definitive Agreement. All of the terms and conditions of the proposed
transaction shall be set forth in a definitive agreement (the “Definitive
Agreement”) to be executed on or before September 30, 2010, with a subsequent
date of closing (the “Closing Date”), to be mutually agreed to by Sellers and
Purchaser. Neither party intends to be bound by any oral or written statements
nor may correspondence concerning the proposed Definitive Agreement arising
during the course of negotiations, notwithstanding that the same be expressed in
terms signifying a partial, preliminary or interim agreement between the
parties.

2.     Purchase of Stock. Sellers have agreed, subject to the final approval by
its shareholders and the execution of any subsequent and/or required
documentation, to sell to the Purchaser and the Purchaser has agreed, subject to
the completion of its due diligence and the execution of a Definitive Agreement,
to purchase from the Sellers on or before the Closing Date shares of Common
Stock in a newly formed corporation domiciled in Hong Kong (“LANGUAGE KEY ASIA”)
consisting of approximately ninety-five (95%) percent or more of the beneficial
Common and Preferred Stock ownership of Language Key Asia. The purpose of
Language Key Asia is to own and hold any and all of the issued and outstanding
shares of Common and Preferred Stock, including any applicable Warrants,
Options, and/or another issued securities of The Language Key China, Ltd, a Hong
Kong Corporation (the “LK Training Asia”) and its wholly-owned subsidiary in
China, The Language Key China Ltd., a China Corporation (the “China Subsidiary”)
and The Language Key Training, Ltd., a Hong Kong Corporation, currently an
independent corporation owned by the Seller which is to be acquired as a
wholly-owned subsidiary of the LK Training Asia in this proposed transaction
(the “HK Subsidiary”), collectively referred to as (the “LK Entities”). The
proposed purchase of stock transaction would make all the LK Entities
wholly-owned and operated subsidiaries of the Company as set forth herein below.

1

--------------------------------------------------------------------------------

3.     Closing Conditions. In conjunction with the terms and a condition of the
contemplated Purchase of Stock set forth in Section 2 hereinabove, Sellers agree
to the following closing conditions (the “Closing Conditions”):

(a)   Formation of MOUNT KNOWLEDGE ASIA. On or before the Closing Date, the
Purchaser shall incorporate a new Hong Kong corporation (“MOUNT KNOWLEDGE ASIA”)
to be owned 100% by the Purchaser for the purposes of facilitating the purchase
of stock as set forth in Section 2 hereinabove and to operate the LK Entities as
wholly-owned subsidiaries of the Purchaser.

(b)   Formation of LANGUAGE KEY ASIA. On or before the Closing Date, the Seller
shall incorporate LANGUAGE KEY ASIA to be owned 100% initially by the Sellers
prior to the purchase of stock by the Company through MOUNT KNOWLEDGE ASIA.

(c)   Formation of LANGUAGE KEY Publishing. On or before the Closing Date, the
Seller shall incorporate a new Hong Kong corporation (“LANGUAGE KEY PUBLISHING”)
to be owned 100% by LANGUAGE KEY ASIA, for the purposes of owning all of the
LANGUAGE KEY ASIA’s Licenses, Trademarks, and other Intellectual Property (the
“LANGUAGE KEY IP”).

(d)   LK Restructuring Plan. On or before the Closing Date, the Sellers shall
effect a series corporate actions in order to complete a corporate restructuring
of the LK Entities (the “LK Restructuring Plan”), including, but not limited to
the execution of certain corporate documents and government filings pertaining
to change of ownership and corporate name of the LK Entities, the cancellation
of existing agreements and the exchange of any and all shares of Common and
Preferred Stock in each respective LK entity (collectively referred to as the LK
Entities in Section 2), under a “parent-subsidiary” relationship consisting of
LANGUAGE KEY ASIA as the parent (holding company) and the other LK Entities
subsidiaries thereof. Some of the corporate actions required under the LK
Restructuring Plan, subject to modification in the Definitive Agreement, are as
follows:

  1.

Change of Company Name. Sellers shall complete the necessary documents and
filings to change the company name of THE LANGUAGE KEY CHINA, LTD, a Hong Kong
Corporation (the “LK Training Asia”) to LANGUAGE KEY TRAINING ASIA, LTD;

        2.

Purchase of Subsidiary. Sellers shall effect the purchase of any and all shares
of common stock (and, any other issued series of capital stock) of THE LANGUAGE
KEY TRAINING LTD, a Hong Kong Corporation (the “HK Subsidiary”) by LK Training
Asia, representing one hundred (100%) percent transfer of the ownership of the
HK Subsidiary from the Sellers to LK Training Asia;

        3.

Cancellation of Royalty Agreement. Sellers shall cause the cancellation of the
Trademark Royalty Agreement (the “Royalty Agreement”) with FOXGLOVE
INTERNATIONAL ENTERPRISES LTD, a British Virgin Islands Corporation (the
“Licensor”) and provide a full release and assignment to the LK Publishing to
the full and unencumbered rights to the “Language Key” name, trademarks, service
marks, and any other intellectual property rights owned by Licensor with no
limitations and free and clear any claims against the LK Publishing, and/or its
operation subsidiaries, now or in the future;

2

--------------------------------------------------------------------------------


  4.

Cancellation of Sub-Licensing Agreements. Sellers shall cause the cancellation
of any and all sub-licensing agreements by and between the Sellers, Licensor,
and/or any other affiliated companies relating the Royalties granted to Sellers
as a result of the Royalty Agreement executed with Licensor.

        5.

Release Agreement. Sellers shall cause the execution of a Release Agreement with
the LK Training Asia and its subsidiaries and/or affiliated companies, to
release said entities, jointly and severally, from any and all claims the Seller
may have now or in the future against said entities as a result of this
transaction, except otherwise defined herein.

        6.

Sellers Share Exchange. Upon the completion of any and all of the necessary
items required to complete the LK Restructuring Plan before the Closing Date,
Sellers shall effect by corporate resolution from the Board of Directors of
LANGUAGE KEY ASIA the authorization for the creation of class of Preferred
Stock, including the creation of a Series A Convertible Preferred Stock (the “LK
Asia Preferred”). The LK Asia Preferred shall have certain rights and
preferences, including, but not limited to, the right to convert a portion of or
all of the LK Asia Preferred into shares of Common Stock of LANGUAGE KEY ASIA
under a predetermined conversion schedule (the “Conversion Rights”).

       

Simultaneously, LANGUAGE KEY ASIA shall issue to the Sellers, on a pro-rated
basis of Sellers’ ownership, shares of LK Asia Preferred stock in an amount
equal to eight hundred thousand (800,000) shares or such other mutually agreed
upon amount of shares in LANGUAGE KEY ASIA in exchange for the cancellation of
shares of Common Stock owned and held by the Sellers in LANGUAGE KEY ASIA at the
date of issuance, subject to the terms and conditions mutually agreed to by
Purchaser and Sellers set forth in a Stock Purchase Share Exchange between
LANGUAGE KEY ASIA and Sellers (the “LK Asia Stock Purchase Share Exchange
Agreement), executed on or before the Closing Date.

        7.

Purchaser Share Exchange with Sellers. Subject to the Conversion Rights set
forth in the LK Asia Preferred, the Sellers would, from time to time, have the
right to convert a portion of or all of the LK Asia Preferred into shares of
Common Stock in LANGUAGE KEY ASIA. Upon the conversion of the LK Asia Preferred
to shares of Common Stock of LANGUAGE KEY ASIA, MOUNT KNOWLEDGE ASIA shall
exchange said shares of Common Stock in LANGUAGE KEY ASIA for shares of Common
Stock in MOUNT KNOWLEDGE ASIA in the same equivalent number of shares
(one-to-one (1:1) basis) in the same series and/or class of stock as owned and
held by Sellers in LANUGAGE KEY ASIA or such other mutually agreed upon amount
of shares, upon the terms and conditions mutually agreed to by Purchaser and
Sellers set forth in an executed Stock  Purchase and Share Exchange Agreement
between MOUNT KNOWLEDGE ASIA and Sellers (the “MTK ASIA Stock Purchase and Share
Exchange Agreement”), executed on or before the Closing Date.

3

--------------------------------------------------------------------------------

Subsequently, the Purchaser shall immediately exchange said shares of Common
Stock of MOUNT KNOWLEDGE ASIA issued to and held by the Sellers for shares of
Common Stock in MOUNT KNOWLEDGE HOLDINGS, INC (the Purchaser) in the same
equivalent number of shares (one-to-one (1:1) basis) in the same series and/or
class of stock as owned and held by the Sellers in MOUNT KNOWLEDGE ASIA or such
other mutually agreed upon amount of shares, upon the terms and conditions
mutually agreed to by Purchaser and Sellers set forth in an executed Stock
Purchase and Share Exchange Agreement between the Purchaser and Sellers (the
“MKHD Stock Purchase and Share Exchange Agreement”), executed on or before the
Closing Date.

4.     Consideration. In consideration for the purchase by the Purchaser from
Sellers as set forth in Section 2 and Section 3 hereinabove, the Purchaser shall
agree to the following consideration:

(a) Capital Commitment. Purchaser shall commit to provide a capital investment
(the “Paid-in Capital”) into the LANGUAGE KEY ASIA in an amount equal to one
million (USD $1,000,000) dollars within twelve (12) months from the Closing Date
disbursed as follows: (i) a payment in the amount of $200,000 at the Closing
Date, (ii) ten (10) subsequent payments in the amount of $75,000 per month
payable on the first day of each month beginning sixty (60) days after the
Closing Date, and (iii) a final payment in the amount of $50,000 in the twelfth
(12th) month after the Closing Date. The Paid-in Capital invested into LANGUAGE
KEY ASIA shall be in the form of a purchase of stock as set forth in the
Definitive Agreement on or before the Closing Date as set forth in Section 2
hereinabove.

(b) Additional Expense Payments. Purchaser has requested that certain corporate
restructuring items relating to the LK Entities (LK Restructuring Plan) be
completed prior to the execution of a Definitive Agreement which would require
additional expenses to be incurred by the Sellers, including, but not limited to
legal, accounting, government filing fees and/or travel (the “Additional
Expenses”), which were not anticipated in the context of the previously executed
Letter of Intent, on or about May 6, 2010.

Upon the execution of this amended Letter of Intent, the Purchaser has agreed to
advance funds for Additional Expenses to be incurred by the Sellers as described
herein, in the an amount up to, but not to exceed USD $20,000.00 (the
“Additional Expense Limit”) with such amount to be disbursed within ten (10)
business days from the date of execution of this amended Letter of Intent. Said
Additional Expense payments shall be applied to the Paid-in Capital of the
Purchaser in the Definitive Agreement on the Closing Date, with that portion not
related to either the Formation of LANGUAGE KEY ASIA or the LK Restructuring
Plan to be deducted from the total amount due by Purchaser as set forth in
Section 4(a). Any amount greater than the expense limit, must be pre-approved by
Purchaser in writing as a supplement to this expense approval provided herein
prior to being incurred.

If a Definitive Agreement is not executed due to the decision of the Sellers,
then the payments made to the Sellers by the Purchaser for Additional Expenses
shall promptly be reimbursed to Purchaser with ten (10) business days of such
time as the parties mutually agree not to proceed with the Definitive Agreement.
If a Definitive Agreement is not executed due to the sole decision of the
Purchaser, then the funds advanced to the Sellers for Additional Expense shall
be forfeited.

4

--------------------------------------------------------------------------------

5.    Due Diligence Review and Access. Promptly following the execution of this
Letter of Intent, Sellers shall immediately arrange for the Purchaser to have
complete access to Sellers’s facilities and any and all books and records, and
shall cause the directors, employees, accountants, and other agents and
representatives (collectively, "Representatives") of Sellers, including the LK
Entities to cooperate fully with Purchaser and/or Purchaser’s representatives in
connection with the performance of any required due diligence, including, but
not limited to a complete examination of LK Entities’ assets and liabilities,
financials, accounting controls and procedures, business records, contracts,
legal documents, shareholder agreements, offering documentation or memorandums
and/or any other materials deem necessary by Purchaser generally required to
complete a due diligence of the LK Entities as set forth in the Due Diligence
Check List attached hereto as Exhibit A. Any information obtained by Purchaser
as a result thereof will be maintained by Purchaser in confidence. The parties
will cooperate to complete due diligence expeditiously.

6.    Conduct in Ordinary Course. In addition to the conditions discussed herein
and any others to be determined after the due diligence process shall be
contained in a Definitive Agreement, subject to Sellers having conducted its
business(s) in the ordinary course during the period between the date hereof and
the Closing Date and there having been no material adverse change in the
business(s), financial condition or prospects. Sellers shall promptly notify
Purchaser of any conduct of the Company or material event, circumstance, or
impairment to the Company’s business or continuing operation and of any
extraordinary transactions that may have an effect on the value of the Company
or its underlying assets and/or liabilities.

7.      Expediency. All the parties would use all reasonable efforts to complete
and sign a Definitive Agreement on or before September 30, 2010 and to close the
transaction as promptly as practicable thereafter.

8.    Expenses. The parties agree that each party is responsible for the payment
of their respective expenses associated with the execution, duties and
responsibilities and enforcement of this Letter of Intent, the Definitive
Agreement and the transactions contemplated hereby and thereby, except for the
Additional Expense Payments provided by the Purchaser as set forth in Section
4(b).

9.     Broker’s Fee. All parties have represented to each other that no brokers
or finders have been employed who would be entitled to a fee from Sellers by
reason of the transaction contemplated by this letter of intent and that if any
such fee is required in the future, it shall be the responsibility of the
Sellers to make such payment(s).

10.    Public Announcements. Neither Sellers nor Purchaser will make any
announcement of the proposed transaction contemplated by this Letter of Intent
prior to the execution of the Definitive Agreement without the prior written
approval of the other, which approval will not be unreasonably withheld or
delayed, unless otherwise required by rules and regulations imposed on Purchaser
as a publicly traded company as set forth by the Securities and Exchange
Commission of the United States of America. The foregoing shall not restrict in
any respective ability to communicate hereby to any of our respective
affiliates’, officers, directors, employees and professional advisors, and, to
the extent relevant, to third parties whose consent is required in connection
with the transaction contemplated by this Letter of Intent.

5

--------------------------------------------------------------------------------

11.    Exclusive Negotiating Rights. In order to induce Purchaser to commit the
resources, forego other potential opportunities, and incur the legal, accounting
and incidental expenses necessary properly to evaluate the possibility of
acquiring the assets and business described above, and to negotiate the terms
of, and consummated, the transaction contemplated hereby, Sellers agree that for
a period of ninety [90] days after the date hereof, Sellers nor its affiliates
and their respective officers, directors, employees and agents shall not
initiate, solicit, encourage, directly or indirectly, or accept any offer or
proposal, regarding the possible acquisition of the LK Entities by any other
person other than Purchaser, including, without limitation, by way of a purchase
of shares, assets or otherwise. Purchase of assets or merger, of all or any
substantial part of the LK Entities equity securities or assess, and shall not
(other than in the ordinary course of business as heretofore conducted) provide
any confidential information regarding collective assets or business(s) to any
person other than Purchaser and our representatives.

12.    Consents. Unless and until this Letter of Intent has been terminated,
Purchaser and Sellers and/or representatives of each respective company as
directed shall cooperate with each other and proceed, as promptly as reasonably
possible, to prepare and file the notifications required by the SEC, or any
other applicable Authority, and any other regulatory governing body and will
further seek to obtain all necessary consents and approvals wherever needed or
required from all other third parties, as may be applicable, and to endeavor to
comply with all other legal or contractual requirements for or preconditions to
the execution of a Definitive Agreement.

13.    Confidentiality. Except as and to the extent required by law, Purchaser
shall not disclose or use, and shall direct its representatives not to disclose
or use, any Confidential Information (as defined below) obtained from the
Sellers and/or representatives of the Company by Purchaser or its
representatives in connection herewith at any time or in any manner other than
in connection with its evaluation of the transaction proposed in this Letter of
Intent.

For purposes of this Paragraph, "Confidential Information" means any information
about the Sellers and/or the Company stamped "confidential", or identified in
writing as such to Purchaser by the Sellers and/or Company; provided that it
does not include information which; (i) is or becomes generally available to or
known by the public other than as a result of improper disclosure by Purchaser
or (ii) is obtained by Purchasers from a source other than Sellers and/or
representatives of the Company, provided that Purchaser is unaware that such
source was not bound by a duty of confidentiality to Company or another party
with respect to such information. If the Binding Provisions of this Letter are
terminated, Purchaser shall promptly return to Company any Confidential
Information in its possession and certify in writing to Company that it has done
so. Purchaser and Company acknowledge and affirm a Non Disclosure and Non
Circumvent Agreement was executed between the parties prior to or on the date of
this Letter of Intent.

14.     Non-Circumvention. Both parties to this Letter of Intent shall not
directly or indirectly circumvent, avoid, bypass, or in any way obviate each
other’s rights under this Letter of Intent, including but not limited to the
right to enter into any type of contractual relationship or otherwise with
relationships brought to or developed by the other and/or together in this
transaction without prior written consent by the other unless authorization is
otherwise provided for under a provision in the proposed Definitive Agreement.

6

--------------------------------------------------------------------------------

15.    Indemnifications. Purchaser and Sellers agree that on or before the date
of execution of the Definitive Agreement, Sellers will insure, hold harmless and
indemnify Purchaser against any and all claims, liens, judgments and/or any
other obligation against the Company prior to the execution of the Definitive
Agreement and that the Company will be free and clear of any liens, claims and
or encumbrances whatsoever, except those disclosed and accepted by Purchaser.

16.    Disclaimer of Liabilities. No party to this Letter of Intent shall have
any liability to any other party for any liabilities, losses, damages (whether
special, incidental or consequential), costs, or expenses incurred by the party
in the event either party decides to terminate this Letter as provided in
paragraph 17. Each party shall be solely responsible for its own expenses, legal
fees and consulting fees related to their respective obligations of this Letter
of Intent, whether or not any of the transaction contemplated in this Letter of
Intent is consummated.

17.    Termination. Each party hereby reaffirms its intention that this Letter
of Intent as a whole or in part, is not intended to constitute, and shall not
constitute, a legal and binding obligation, contract or agreement between any of
the parties, and is not intended to be relied upon by any party as constituting
such. Accordingly, the parties agree that any party to this Letter of Intent may
unilaterally withdraw from negotiation or dealing at any time for any or no
reason at the withdrawing party’s sole discretion by notifying the other party
of the withdrawal in writing. If a Definitive Agreement is not executed by the
parties to this Letter on or before the September 30, 2010, then this Letter of
Intent shall terminate and all the terms and conditions set forth herein shall
be null and void, unless an extension of this Letter of Intent is mutually
agreed to by both parties in writing prior to the termination date.

18.    Miscellaneous. This letter shall be governed by the substantive laws of
the State of Nevada without regard to conflict of laws principles. This letter
constitutes the entire understanding and agreement between the parties hereto
and their affiliates with respect to its subject matter and supersede all prior
or contemporaneous agreements, representations, warranties and understandings of
such parties (whether oral or written). No promise, inducement, representation
or agreement, other than as expressly set forth herein, has been made to or by
the parties hereto. This letter may be amended only by written agreement, signed
by the parties to be bound by the amendment. Evidence shall be inadmissible to
show agreement by and between such parties to any term or condition contrary to
or in addition to the terms and conditions contained in this letter. This letter
shall be construed according to its fair meaning and not strictly for or against
either party.

19.    No Binding Obligation. Except for Section 1 and Section 5 though 20, THIS
LETTER OF INTENT DOES NOT CONSTITUTE OR CREATE, AND SHALL NOT BE DEEMED TO
CONSTITUTE OR CREATE, ANY LEGALLY BINDING OR ENFORCEABLE OBLIGATION ON THE PART
OF EITHER PARTY TO THIS LETTER OF INTENT. NO SUCH OBLIGATION SHALL BE CREATED,
EXCEPT BY THE EXECUTION AND DELIVERY OF THE DEFINITIVE AGREEMENT CONTAINING SUCH
TERMS AND CONDITIONS OF THE PROPOSED TRANSACTION AS SHALL BE AGREED UPON BY THE
PARTIES, AND THE ONLY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH
DEFINITIVE AGREEMENT. The Confidentiality Agreement is hereby ratified and
confirmed as a separate agreement between the parties thereto.

7

--------------------------------------------------------------------------------

20.    ACKNOWLEDGMENT AND ACCEPTANCE. If the terms and conditions of this Letter
of Intent are agreeable to LANGUAGE KEY TRAINING LTD, please have the
appropriate officer and/or director sign a copy of this Letter of Intent and
return a signed copy by facsimile to us at (248) 671-5080 by no later than 5pm
on September 10, 2010, followed by a mailed original signed copy to Mount
Knowledge Holdings, Inc., 39555 Orchard Hill Place, Ste. 600 PMB 6096, Novi,
Michigan 48375. This Letter of Intent may be executed in one or more
counterparts, each of which when so executed shall be deemed an original, but
all of which taken together shall constitute one and the same document. Upon
acceptance of the provisions of this Letter of Intent by each party, the parties
will in good faith prepare to execute a Definitive Agreement on the contemplated
transaction described herein on or before the September 30, 2010, subject to the
termination provisions set forth in paragraph 17.

If the foregoing terms and conditions are acceptable to LANGUAGE KEY TRAINING
LTD, please so indicate by initialing each page and signing the enclosed copy of
this Letter of Intent and returning it to the attention of the undersigned.

Sincerely,

MOUNT KNOWLEDGE HOLDINGS, INC.

By: /s/ Daniel A. Carr                   
       Daniel A. Carr,
       President and CEO


ACCEPTED AND AGREED

LANGUAGE KEY TRAINING LTD.

By: /s/ Dirk Haddow                            
       Dirk Haddow 
       President, CEO and Director


Date: September 10, 2010

8

--------------------------------------------------------------------------------

Exhibit A

Due Diligence Check List

The Language Key China, Ltd, a Hong Kong Corporation,
The Language Key China Ltd., a China Corporation, and
The Language Key Training, Ltd., a Hong Kong Corporation,
collectively referred to as (the “LK Entities”)

Document/Information     Provided     None     (Set Forth Reason)              
          CORPORATE INFORMATION                                           1.  
Articles of Incorporation, and any amendments thereto, of the Company.          
                                    2.   Bylaws, as amended, of the Company.    
                                          3.   All shareholders, board of
directors and committee minutes of the Company during the last three years.    
                                          4.   Schedule of all jurisdictions in
which the Company is qualified to do business and certificates of such
qualification.              

9

--------------------------------------------------------------------------------

 


                          5.   Names and addresses of the Company's
shareholders, officers and directors, together with biographies.                
                        6.   Description of all classes of stock and ownership
interests of all shareholders of the Company, including total number of issued
and outstanding shares.                                         7.   All voting
trust agreements or other voting arrangements relating to any securities (with
voting rights) of the Company.                                         8.   All
warrants, option agreements and other agreements or instruments creating or
granting rights to acquire or dispose of the Company's securities, or containing
anti-dilution provisions or providing for registration rights for the Company's
securities.              

10

--------------------------------------------------------------------------------


                          9.   All documents relating to all underwritings and
all major acquisitions or dispositions of the Company during last three years
other than acquisitions or dispositions of the Company of property or goods in
the ordinary course of business.                                         10.  
Schedule and description of the location of all offices and operations of the
Company, including total land and operations areas, ownership and rights of use,
condition of property, market value and space for expansion.                    
                    EMPLOYMENT INFORMATION                                      
    11.   Schedule of all employees of the Company by location and department,
job descriptions, salaries, bonuses and other compensation.                    
                    12.   Biographies of all key employees of the Company.      
       

11

--------------------------------------------------------------------------------


                          13.   Appraisal of current labor relationships,
description of any disputes with employees and grievance proceedings within the
past three years.                                         14.   A list of all
employees of the the Company who have received stock or options (including
appreciation rights) and the number of such securities received.                
                        15.   All written employment agreements, consulting
agreements, severance, confidentiality and non-competition agreements, and any
labor or collective bargaining agreements. Description of any verbal agreements,
understanding or promises relating to employees.                                
        16.   All employee benefit plans, stock option plans and fringe benefit
plans, including group health and life insurance plans, pension plans, cash
bonus plans, employee stock purchase plans and salary plans.              

12

--------------------------------------------------------------------------------


                          17.   Company policy manual.                          
                    LOAN AND FINANCIAL INFORMATION                              
            18.   All debt instruments, loan agreements, installment purchase
agreements, indentures, security instruments or other obligations relating to
indebtedness for borrowed money or money loaned to others, and all guaranties of
obligations therefor to which the Company is a party, obligor or beneficiary.  
                                      19.   All correspondence with principal
lenders for the past 18 months.                                         20.  
Descriptions of any loans to or from officers, directors or employees of the
Company.                                         21.   Files of correspondence
with any reports from the Company's accountants during the past five years.    
         

13

--------------------------------------------------------------------------------


                          22.   All annual and subsequent interim financial
statements of the Company and any unconsolidated subsidiaries, whether audited
or unaudited, within the last five years, and all information relating to
significant or material changes in accounting methods or standards used by the
Company or its accountants to prepare such financial statements.                
                        23.   Current balance sheet of the Company              
                                24.   All deeds to, and other documents, other
than leases, representing interests in real property owned by the Company.      
                                  25.   All appraisals, independent or
otherwise, made within the last three years, as to the value of the Company or
any property thereof.              

14

--------------------------------------------------------------------------------


                          26.   Copies of all tax returns filed by the Company
within the last five years with the IRS and all state and local tax authorities.
                                        27.   Description of accounting
policies, method of crediting sales, allowances and returns, bad debts,
inventory valuation, depreciation methods and rates for different structures and
equipment, and internal reporting and control procedures.                      
                  28.   Copies of all accounts receivable aging reports for the
last three years and at the end of the most recent month.                      
                  MATERIAL AGREEMENTS                                          
29.   All leases, subleases or options to lease or sublease for personal or real
property to which the Company is or intends to become a party (whether as
lessor, lessee, sublessor or sublessee).              

15

--------------------------------------------------------------------------------


                          30.   All material contracts, agreements arrangements,
commitments, understandings or obligations of the Company, any current or former
Officer, Director or Affiliate not otherwise called for herein, including but
not limited to:              


                              (a)   any agreements relating to the acquisition
or disposition of assets not in the ordinary course of business;                
                            (b)   any partnership or joint venture in which the
Company is involved;                                             (c)  
agreements with significant customers (a significant customer is any customer
accounting for 5% or more of the Company's gross revenues);                    
                      (d)   agreements with significant suppliers (a significant
supplier is any supplier accounting for 5% or more of the costs of goods sold to
the Company);              

16

--------------------------------------------------------------------------------


                              (e)   any management, advisory, investment
banking, marketing, franchise or agency agreements; and                        
                    (f)   any consulting contracts with engineering firms or
other consultants.              


                          31.   A list of all transactions, or copies of all
agreements, between the Company and its present or former officers, directors or
other affiliated parties (or members of their immediate family - which should
include spouses, parents, children, siblings, mothers and fathers and all in-
laws), including indemnity arrangements.                                        
32.   Copies of all standard form sales agreements, form of general invoices,
and warranties given to customers.                    

17

--------------------------------------------------------------------------------


                          33.   A description of any actual or likely defaults
in any agreement to which the Company is a party.              


                      GENERAL BUSINESS INFORMATION                              
            34.   Schedule and description of all Products which generate at
least 5% of gross revenue, including markets, sales by product for current and
past two years, dollar and unit volume by product, trends in market shares,
relative costs and profit margins by product, and breakdown of profits by
product line.                                           (a) Schedule and
description of all significant customers who purchase Products described in
question #34, Including annual volume of products purchased, payment history    
         

18

--------------------------------------------------------------------------------


                            (b) Description of distribution systems, inventory
control systems and sales systems, including names, locations, type of
arrangements and pricing structure regarding products described in question #34.
                                        35.   Schedule and description of all
significant customers, including annual volume of products purchased, payment
history and contact person.                                         36.  
Description of distribution systems, inventory control systems and sales
systems, including names, locations, type of arrangements and pricing structure
regarding independent representatives.                                        
37.   All budgets, plans, forecasts and other financial information (including
backlog information) prepared during the past 12 months or prior thereto if
relating to the Company's future.              

19

--------------------------------------------------------------------------------


                          38.   A schedule, with relevant coverage data, of all
insurance policies maintained by the Company.                                  
      39.   All consultants', engineers' and management reports and marketing
studies relating to the Company                                         40.  
All press clippings and releases concerning the Company within the last three
years.                                         41.   All current price lists,
advertising and promotional materials, sales literature and other brochures or
similar information describing the Company or its products.                    
                    42.   All documentation relating to trademarks, service
marks, trade or brand names, patents and copyrights and applications therefor.
All license, know-how and technical assistance agreements. All material
franchises, permits, governmental certifications, concessions or other
authorizations granted to, owned or used by the Company.              

20

--------------------------------------------------------------------------------


                          43.   All descriptive brochures and manuals and any
other documents used with respect to the Company and/or their products or the
marketing of such products.                                         44.   All
management reports prepared during the last three years.                        
                45.   All governmental policies and (to the extent known)
informal or unwritten policies applicable to the business of the Company.      
                                  46.   Description of principal competitors by
product lines.                                         47.   Description of all
manufacturing systems, production schedules, software and hardware utilized,
including special skills and know-how.              

21

--------------------------------------------------------------------------------


                          48.   Schedule of significant suppliers, including
annual purchases, description of products and reliability of suppliers,
relationship, payment terms and history, and contact person.                    
                    49.   Description of typical inventories, valuation policy,
maximum and minimum limits, return goods policy.                                
        EXISTING AND POTENTIAL LIABILITIES AND ENCUMBRANCES                    
                      50.   A schedule identifying all existing and potential
environmental problems and liabilities, if any.                                
        51.   All material liens, claims, mortgages and encumbrances on real or
personal property of the Company.                                         52.  
All attorney audit response letters and auditor's management letters.          
   

22

--------------------------------------------------------------------------------


                          53.   All material court filings.                    
                          54.   All Company material filed with any regulatory
agencies, including the SEC, IRS (furnish only material filings), EPA, FDA, OSHA
and any federal or state securities or environmental authorities within the last
three years.                                         55.   A list of all
litigation or other proceedings existing, contemplated or threatened by or
against the Company, including actions and inquiries by governmental agencies
(SEC, IRS, EPA, EEOC, OSHA, Labor, etc.), with a brief description of the claims
and amounts involved.                                         56.   A list of
all contingent or unasserted claims or liabilities of or against the Company not
described in its most recent balance sheet.              

                          57.   A list of all proceedings to which officers,
directors or employees of the Company have been subject to during the last five
years brought by any foreign, U.S. state or federal governmental or other
agencies.              

23

--------------------------------------------------------------------------------